
	

114 SRES 3 ATS: To elect Orrin G. Hatch, a Senator from the State of Utah, to be President pro tempore of the Senate of the United States.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 3
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To elect Orrin G. Hatch, a Senator from the State of Utah, to be President pro tempore of the
			 Senate of the United States.
	
	
		That Orrin G. Hatch, a Senator from the State of Utah, be, and he is hereby, elected President of
			 the Senate pro tempore.
		
